Citation Nr: 0610438	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  95-25 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) for residuals of a gunshot wound to 
the left abdomen.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from August 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The veteran testified before the undersigned in 
June 1997.  In an August 1998 decision, the Board denied 
entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the left abdomen, including on the 
basis of an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  The veteran appealed the August 1998 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 1999 Order, the Court granted a 
joint motion to remand filed by the parties, and vacated and 
remanded the case to the Board.  In February 2000, the Board 
remanded the case to the RO for further evidentiary 
development.

In an October 2003 decision, the Board again denied 
entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the left abdomen, including on the 
basis of an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  The veteran appealed the October 2003 
decision to the Court, and in a September 2005 memorandum 
decision, the Court affirmed the October 2003 denial of a 
schedular rating in excess of 10 percent for residuals of a 
gunshot wound to the left abdomen, and vacated the October 
2003 denial of entitlement to an extraschedular rating for 
that disorder; the Court remanded the latter issue to the 
Board.

The Board's October 2003 decision indicated that the 
following issues had been raised, but not addressed by the 
RO:  the question of the veteran's competency to represent 
his own interests without assistance; entitlement to service 
connection for hypertension secondary to post-traumatic 
stress disorder; and entitlement to service connection for 
residuals of a stroke; and entitlement to aid and attendance.  
In an October 2003 "deferred rating decision," a decision 
review officer at the RO concluded that no action would be 
taken in response to the Board's referral of the above 
issues.  

The Board has reviewed the decision review officer's 
explanation for not taking action in response to the Board's 
referral, and agrees that the March, April and May 2003 
statements from the veteran's spouse following the August 
2002 rating decision disposing of the service connection and 
the aid and attendance issues are not further claims for 
those benefits.  See 38 C.F.R. § 3.155.  [The Board notes 
that the veteran's wife is not his representative.  If he 
desires to so appoint her, he should do so in writing.]  

As to the competency issue, however, the decision review 
officer appears to suggest, incorrectly, that 38 C.F.R. 
§ 3.353(c) precludes VA from developing that issue unless the 
record already contains a definite expression regarding the 
question by responsible medical authorities.  There is no 
such requirement, and the Board finds that the evidence in 
this case reasonably raises the question of the veteran's 
competency to represent his own interests.  Accordingly, that 
question is again referred to the RO for appropriate action.  
In this latter regard, if the appellant's spouse has been 
appointed the veteran's legal guardian, she should provide 
evidence of that fact.

Lastly, in December 2005, the representative indicated that 
he represented the veteran as to the claim on appeal 
currently before the Board.  He went on to state that his 
representation was limited to the claim for an increased 
rating for residuals of a gunshot wound to the left abdomen.  
Inasmuch as there no longer is a claim before the Board for 
an increased schedular rating for that disorder, the Board 
will assume that the representative meant that he represents 
the veteran before VA with respect to the claim of 
entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to assignment of an 
extraschedular evaluation for the residuals of a gunshot 
wound to the left abdomen pursuant to 38 C.F.R. § 3.321(b)(1) 
(2005).  That regulation provides:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to 
time readjust this schedule of ratings in accordance 
with experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on 
the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  

38 C.F.R. § 3.321(b)(1).

Unfortunately, the record shows that the veteran has not 
received adequate notice of the information and evidence 
necessary to substantiate the extraschedular claim.  See 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Nor has he been advised as to the respective responsibilities 
of he and VA in obtaining evidence in connection with this 
specific claim.  The Board consequently will remand this case 
to afford him the due process to which he is entitled under 
38 U.S.C.A. § 5103(a).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim of 
entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) for residuals of a gunshot 
wound to the left abdomen.  See 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The letter should specifically 
inform the veteran which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the  RO 
will attempt to obtain on his behalf, and 
a request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

2.  The RO should contact the veteran, 
through his representative, and request 
that he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim of entitlement to 
an extraschedular rating for residuals of 
an abdominal gunshot wound.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
appellant which have not been secured 
previously.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
appellant and his representative of this, 
and ask them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.

4.  The RO should then prepare a new 
rating decision and specifically document 
in writing whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).   


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

